

114 HR 5853 IH: Empowering Local Law Enforcement Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5853IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Luetkemeyer (for himself and Mr. Yoder) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 287(g) of the Immigration and Nationality Act to make mandatory agreements under
			 such section, to require the Secretary of Homeland Security to provide
			 certain identity information to the National Criminal Information Center
			 and the Law Enforcement Support Center, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Local Law Enforcement Act. 2.Making agreements mandatorySection 287(g) of the Immigration and Nationality (8 U.S.C. 1357(g)) is amended—
 (1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; (2)in paragraph (1), by striking may enter and inserting , subject to paragraph (11), shall enter; and
 (3)by adding at the end the following:  (11)No request from a State, or a political subdivision of a State, to enter into an agreement under this subsection shall be denied, and no such agreement shall be terminated, without a compelling reason, and the Secretary of Homeland Security shall notify the Committee on the Judiciary of the House of Representatives and of the Senate in the case of such a denial or termination, and explain the reasons for the denial or termination.
 (12)An agreement under this subsection shall accommodate any enforcement model that a State, or a political subdivision of a State, believes fits the needs of its jurisdiction..
			3.Transfer of information to the National Criminal Information Center and the Law Enforcement Support
 CenterThe Secretary of Homeland Security shall ensure that the following information is provided to the National Criminal Information Center and the Law Enforcement Support Center:
 (1)The identity of any individual with an active order of removal. (2)The identity of any individual who has been removed from the United States based on any of the following:
 (A)Engaging in, or being suspected of engaging in, terrorism or espionage, or otherwise posing a danger to the national security of the United States.
 (B)Being apprehended at the border or ports of entry while attempting unlawfully to enter the United States.
 (C)Being convicted of an offense for which an element was active participation in a criminal street gang, as defined in section 521(a) of title 18, United States Code, or in the case of an individual not younger than 16 years of age, intentional participation in an organized criminal gang to further the illegal activity of the gang.
 (D)Being convicted of an offense classified as a felony in the convicting jurisdiction, other than a State or local offense for which an essential element was the alien's immigration status.
 (E)Being convicted of an aggravated felony, as that term is defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) at the time of the conviction.
 (3)The identity of any individual for whom a detainer was issued within the previous year, but who was not taken into custody by Federal law enforcement.
 4.Issuance of detainers by local law enforcementIf a State of local law enforcement official apprehends an individual for a crime, and the officer has a reason to believe the individual is an alien—
 (1)the officer is authorized to verify, using the information provided to the National Criminal Information Center and the Law Enforcement Support Center under section 3, if the individual is described in paragraph (1), (2), or (3) of such section;
 (2)if the individual is verified under paragraph (1) as being described in paragraph (1), (2), or (3) of section 3, the officer may issue a Federal detainer for the individual valid until the individual—
 (A)is convicted for the crime for which the alien is apprehended; or (B)is transferred into Federal custody;
 (3)the officer is authorized to transport the individual in order to be transferred into Federal custody; and
 (4)the Secretary of Homeland Security shall prioritize the individual for removal. 